TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 7, 2014



                                     NO. 03-12-00015-CV


                                  Lawrence Black, Appellant

                                               v.

                           7-Eleven Convenience Stores, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on April 28, 2011 denying appellant’s

motions for recusal. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s order. Therefore, the Court affirms the trial

court’s order. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.